Citation Nr: 0006480	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  97-15 637	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
June 1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 rating 
decision by the RO which granted an increased rating for a 
left knee disorder to 10 percent.  The veteran appeals for a 
higher rating.


FINDINGS OF FACT

The veteran's left knee disorder (including chondromalacia 
and degenerative joint disease) is manifested by subjective 
complaints of pain, essentially full range of motion, and no 
objective signs of instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
knee disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. § 4.31, § 4.71a, Codes 5003, 
5010, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from July 1969 to 
June 1972.  His service medical records show that he was 
diagnosed as having left knee chondromalacia and was treated 
for such disorder throughout service.

In a June 1972 decision, the RO granted service connection 
for left knee chondromalacia and assigned a noncompensable 
rating.

VA outpatient treatment reports from 1995 are negative for 
any treatment for a left knee disorder.

A June 1996 VA outpatient treatment report shows the 
veteran's left knee had positive patella apprehension and 
positive patella grating. 

In June 1996, the RO received the veteran's claim for an 
increased rating for a left knee disorder.

On VA examination in August 1996, the veteran complained of 
frequent pain in his left knee.  He denied appreciable 
swelling.  He stated he had occasional episodes of locking 
but no buckling.  He claimed he had considerable pain in the 
knee while driving.  He stated the pain was worse in cold and 
damp weather.  He reported he was not working due to a back 
disability.  He stated that when he was working, he did not 
miss any time from work due to left knee problems.  The 
examiner reported X-rays were taken of the left knee in 
January 1996 and revealed no abnormalities.  Physical 
examination of the left knee revealed flexion to 130 degrees 
and 0 degrees of extension.  He had a slight degree of 
diffuse tenderness.  There was no evidence of swelling or 
joint effusion.  Pain was elicited with pressure on the 
patella, as well as movement of the patella.  Stress testing 
revealed no evidence of laxity of the anterior, medial, or 
lateral cruciate ligaments.  The diagnosis was patellofemoral 
syndrome or chondromalacia of the left knee patella.

The RO, in a September 1996 rating decision, granted an 
increased rating to 10 percent for a left knee disorder.

In an October 1996 notice of disagreement, the veteran stated 
he felt his pain, discomfort, and reduced function exceeded a 
10 percent rating.  He stated he was informed by his doctor 
that he may have to have surgery on the knee.

When treated in October 1996, the veteran complained of 
bilateral knee discomfort.  It was noted that the veteran had 
normal radiographs.  The plan was for the veteran to do 
strengthening exercises to stabilize the patella.

A November 1996 treatment report from Margaret A. Libby, M.D. 
reveals the veteran complained of left knee pain.  The report 
noted the veteran requested her to submit an opinion 
regarding the severity of his disability.  She reported the 
veteran's disability had increased since May due to the left 
knee.  She noted the veteran was last seen in April 1996.  
(The April 1996 report was negative for any complaints 
referable to the left knee.)  Dr. Libby reported the 
veteran's left knee currently revealed patellofemoral 
instability.

A November 1996 prescription slip with the heading Margaret 
A. Libby, M.D. stated the veteran had severe left knee 
patellofemoral instability (60-75 percent).

During a December 1996 RO hearing, the veteran alleged that 
his service-connected left knee disability was more disabling 
than reflected in the 10 percent rating currently assigned.  
He testified his left knee disability had worsened.  He 
stated he had more pain and that his knee "lock out" quite 
often.  He claimed that when his knee "locked out" he had 
difficulty walking.  He stated he had problems with his knee 
after sitting for 20 to 30 minutes or after standing for 45 
minutes.  He reported he took medication due to left knee 
pain.  He stated that there was a possibility that he would 
need surgery on the left knee.  He stated his knee was worse 
since VA examination in August 1996.  He related he did not 
wear a knee brace.

In an April 1997 substantive appeal, the veteran stated his 
medical records show that his left knee disorder had worsened 
and continued to deteriorate.  He stated his knee locked more 
frequently.  He reported he was directed to wear a light 
brace to help stabilize the knee and that he was given 
instructions for home physical therapy.

VA outpatient treatment reports from 1997 to 1999 show the 
veteran received treatment due to left knee pain.  His left 
knee complaints were diagnosed as chondromalacia and 
patellofemoral syndrome.  When the left knee was examined in 
January 1998, patella grinding was noted.  It was also noted 
that he had normal stability of the left knee.  Although he 
had medial tenderness, there was no swelling or effusion of 
the left knee.  

When seen at a VA clinic in March 1998, examination of the 
left knee revealed no swelling or effusion.  He had pain with 
patella movement.  The left knee had a negative Lachman and 
McMurray test.  There was no varus/vulgus laxity.  X-ray 
studies of the left knee were negative.  Physical examination 
of the left knee in June 1998 revealed no swelling and a full 
range of motion.  He had a negative Lachman and a negative 
anterior and posterior drawer sign.  He also had negative 
medial and lateral collaterales.  McMurray's testing was 
negative but pain was felt under the patella and joint line.  

VA outpatient records from October 1998 show the veteran 
complained of left knee pain.  Physical examination revealed 
the veteran's gait was mildly guarded.  He wore a knee brace 
on the left knee.  His left knee range of motion was within 
full limits and was without pain.  He had minimal amount of 
crepitus.  He had patellar mobility with only minimal 
discomfort present when displaced.  He had a negative 
patellar grind test and a negative Apley compression and 
dislocation test.  He also had a negative valgus/varus test.  
Another report in October 1998 revealed that physical 
examination of the left knee showed mild effusion, 
apprehension and pain with patellar compression.  He had no 
medial or lateral instability.  He had a full range of motion 
of the left knee.  Lachman and McMurry testing was negative.  

When treated at a VA clinic in December 1998, the veteran 
reported he only had occasional left knee pain and that it 
was minor as compared to before.  He stated his knee had not 
locked up on him for about a month.  He stated his knee 
stiffened up with sitting for longer than 1/2 hour.  He stated 
he was able to go up and down stairs and walk 1/3 of a mile 
without difficulty.  Physical examination revealed the 
veteran's gait was unguarded.  He was not wearing a knee 
brace.  His left knee range of motion was within full limits 
with minimal crepitus present.  He had full strength of the 
quadriceps and hamstrings.  He had patella mobility with no 
discomfort.  The assessment was that the veteran was 
responding well and that his left knee was nearly 
asymptomatic.  Another report in December 1998 reveals a 
history of the veteran having chronic left anterior knee pain 
and patellofemoral syndrome.  The physician stated the 
veteran responded well to therapy and that he was doing 
great.  He had no complaints and no left knee pain.  Physical 
examination of the left knee revealed mild effusion, 
decreased apprehension, no instability and a full range of 
motion.  The strength of his quadriceps and hamstrings were 
5/5.  Improved left patellofemoral syndrome was diagnosed.  

In February 1999, the veteran received VA follow-up treatment 
for patellofemoral syndrome.  The examiner stated the veteran 
was doing well with exercises but recently developed joint 
line pain and difficulty walking.  However, the physician 
stated this had resolved.  X-ray studies revealed mild 
degenerative joint disease.  The diagnosis was patellofemoral 
syndrome of the left knee.  A March 1999 report related a 
history of the veteran having left knee problems.  On a 
separate March 1999 report, it was noted that the veteran's 
left knee pain had improved.

II.  Analysis

The veteran's claim for an increased rating for his service-
connected left knee disorder (currently rated 10 percent) is 
well grounded, meaning plausible.  The file shows that the RO 
has properly developed the evidence, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. § 
5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran is currently assigned a 10 percent rating for a 
left knee disorder under 38 C.F.R. § 4.71a, Code 5257.  This 
code provides a 10 percent rating for slight recurrent 
subluxation or lateral instability of the knee, and a 20 
percent is assigned when it is moderate.  The medical 
evidence shows that on VA examination in August 1996, stress 
testing revealed no evidence of laxity of the anterior, 
medial or lateral cruciate ligaments.  In November 1996 the 
veteran's private physician stated the veteran had severe 
left knee patellofemoral instability which was 60 to 75 
percent.  Outpatient treatment reports from 1997 to 1999 show 
the veteran had normal stability of the left knee.  He had no 
medial or lateral instability.  McMurray, Lachman and 
varus/vulgus testing were always negative.  A review of the 
evidence as a whole shows the veteran does not have recurrent 
subluxation or lateral instability of the left knee.  
Numerous examination and outpatient treatment reports 
consistently show the veteran's left knee has no instability.  
Instability of the left knee was only noted once and that was 
by the veteran's private physician.  The Board notes the 
veteran's physician made a finding of severe instability in 
response to the veteran's request for an opinion to support 
his claim for an increased rating, but other medical reports 
do not substantiate a finding of any left knee instability.  
Since the Board finds that the veteran's left knee disability 
does not involve even slight recurrent subluxation or lateral 
instability of the knee, a 0 percent rating is warranted 
under Code 5257, in accordance with 38 C.F.R. § 4.31. 

Degenerative joint disease of the left knee joint was noted 
on X-ray studies in February 1999.  Traumatic arthritis is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate limitation-of-motion diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5261.  Medical reports from 1996 to 
1999 show that the veteran's left knee has full extension (to 
0 degrees) and at worse has had no less than 130 degrees of 
flexion of the left knee.  Most of the medical reports show 
his left knee has full flexion (to 140 degrees).  If the 
veteran's left knee disorder was strictly rated under either 
Code 5260 or Code 5261, he would be assigned a noncompensable 
rating for the left knee.  However, the presence of arthritis 
with at least some limitation of motion supports a rating of 
10 percent for the left knee under Codes 5003 and 5010.  
There is no objective evidence of additional limitation of 
motion of the left knee due to pain on use, and certainly not 
additional limitation to the extent necessary for a higher 20 
percent rating under limitation of motion codes.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Precedent opinions of the VA's General Counsel permit 
separate ratings for knee instability (Code 5257) and for 
knee arthritis with limitation of motion (Codes 5003-5010).  
See VAOPGCPREC 9-98 and 23-97.  However, separate ratings are 
not warranted in the present case because, as previously 
discussed, the veteran does not have a compensable degree of 
left knee instability.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating for a 
left knee disorder.  Thus, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for a left knee disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

